DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2015118400 A2, the machine translation of which has been provided) in view of Shibata (US 2014/0021818 A1).
RE claim 1, Yamada teaches a rotating electric machine (Fig.1 and ¶ 9) comprising: a rotor 28 including an annular rotor core 46 (see Figs.2, 3 for rotor core 46 has partially annular shape) in which a plurality of pairs of magnet housing holes (where magnets 48s, 48n are inserted, see Fig.3) is arranged in a circumferential direction in an outer periphery, each of the pairs of magnet housing holes respectively housing permanent magnets 48s, 48n (Fig.3 and ¶ 12) and being arranged in such a manner as or an end surface in the axial direction of the stator core face each other in the axial direction (see Fig.1).
[AltContent: arrow][AltContent: textbox (E3)][AltContent: arrow][AltContent: textbox (E2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A2)][AltContent: textbox (A2)][AltContent: arrow][AltContent: textbox (E2)][AltContent: arrow][AltContent: textbox (A1)][AltContent: arrow][AltContent: textbox (E1)]
    PNG
    media_image1.png
    838
    875
    media_image1.png
    Greyscale


Yamada does not teach a rotary shaft member that rotates about an axis and the rotor core is fixed to the rotary shaft member and the stator core is an annular stator core.
Shibata teaches a rotary shaft member 21 that rotates about an axis and the rotor core 22 is fixed to the rotary shaft member 21 (Fig.1 and ¶ 23) and the stator core 13 is an annular stator core 13 (cylindrical stator core, see ¶ 22). The core is fixed to the shaft so as to be rotatable together with the rotary shaft (¶ 23) such that mechanical energy can be output to a drive source such as electric vehicle (¶ 21). Further, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada by having a rotary shaft member that rotates about an axis and the rotor core is fixed to the rotary shaft member and the stator core is an annular stator core, as taught by Shibata, for the same reasons as discussed above.

RE claim 2/1, Yamada in view of Shibata has been discussed above. Yamada further teaches the another end (A2) in the radial direction of the field yoke 54 faces the end surface (E2) in the axial direction of the rotor core 46 on an inner side in the radial direction of the one end (A1) in the radial direction of the field yoke 54 (see annotated Fig.1 above for the surface A2/E2 can be located either radially inner or radially outer side from surface A1/E1). 

RE claim 3/1, Yamada in view of Shibata has been discussed above. Yamada further teaches the another end (A2) in the radial direction of the field yoke faces the end surface (E2) in the axial direction of the rotor core 46 on an outer side in the radial direction of the bridge portion 46-2 (see annotated Fig.1 above for the surface A2/E2 can be located either radially inner or radially outer side from surface A1/E1).

RE claim 4/3, Yamada in view of Shibata has been discussed above. Yamada further teaches the another end (A2) in the radial direction of the field yoke 54 also 

RE claim 5/4, Yamada in view of Shibata has been discussed above. Yamada further teaches the another end (A2) of the field yoke 54 is arranged on an inner side of the stator coil 38 in the radial direction (Fig.1 above).

RE claim 6/1, Yamada in view of Shibata has been discussed above. In embodiment of Fig.1, Yamada does not teach positions of the field coil and the stator coil 38 in the axial direction at least partially overlap with each other.
In embodiment of Fig.18, Yamada teaches positions of the field coil 58, 68 and the stator coil 38 in the axial direction at least partially overlap with each other (Fig.18), so that the axial length of the rotary electric machine can be shortened, and the overall size of the machine can be reduced (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada’s Fig.1 in view of Shibata by having positions of the field coil and the stator coil 38 in the axial direction at least partially overlap with each other, as taught by Yamada’s Fig.18, for the same reasons as discussed above.

RE claim 8, Yamada teaches a method of controlling a rotating electric machine (Fig.1 and ¶ 9), the rotating electric machine including, a rotor 28 including an annular rotor core 46 (see Figs.2, 3 for rotor core 46 has partially annular shape) in which a plurality of pairs of magnet housing holes (where magnets 48s, 48n are inserted, see or an end surface in the axial direction of the stator core facing each other in the axial direction, the method comprising: executing a first control mode of not performing energization of the field coil when a rotation speed of the rotating electric machine is to be increased (see ¶ 15 for when the rotational speed of the rotor 28 is higher than a set speed, i.e.: speed increased, no current is applied to the flux regulation coil 58); and executing a second control mode of performing energization of the field coil when output torque of the rotating electric machine is to be increased (see ¶ 16 for when the torque of the rotor 28 is larger than a set torque, i.e.: torque increased, for example, a current equal to or larger than a given value is applied to the flux regulation coil 58).

Shibata teaches a rotary shaft member 21 that rotates about an axis and the rotor core 22 is fixed to the rotary shaft member 21 (Fig.1 and ¶ 23) and the stator core 13 is an annular stator core 13 (cylindrical stator core, see ¶ 22). The core is fixed to the shaft so as to be rotatable together with the rotary shaft (¶ 23) such that mechanical energy can be output to a drive source such as electric vehicle (¶ 21). Further, the annular stator core shape is well-known for uniform less surface area which can be correspond to annular rotor core for the most efficient rotating electrical machine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada by having a rotary shaft member that rotates about an axis and the rotor core is fixed to the rotary shaft member and the stator core is an annular stator core, as taught by Shibata, for the same reasons as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Shibata as applied to claim 1 above, and further in view of Takahashi (US 2015/0137650 A1).
RE claim 7/1, Yamada in view of Shibata has been discussed above. Yamada does not teach a non-magnetic region is provided between the bridge portions adjacent in the circumferential direction in the rotor core.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada in view of Shibata by having a non-magnetic region is provided between the bridge portions adjacent in the circumferential direction in the rotor core, as taught by Takahashi, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834